Citation Nr: 1117883	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-43 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder and/or bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1984, and from October 1987 to May 1988.  She had Reserves service during the interim.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2009 rating decision of the VA Regional Office (RO) in Boise, Idaho that declined to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive and/or bipolar disorder.  

The Veteran was afforded a videoconference hearing at the RO in April 2011 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

Following adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for major depression was previously denied in September 1989.  The Veteran did not perfect an appeal within one year of notification of the decision and it is final.

2.  The evidence added to the record since the final determination is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The February September 1989 rating decision that denied service connection for major depression disorder is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression and/or bipolar disorder, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153(West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).

Factual Background and Legal Analysis

Service connection for major depressive disorder was originally denied in September 1989.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2010).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen her claim of entitlement to service connection for an acquired psychiatric disorder, now including bipolar disorder, in November 2008.  New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1989 RO rating decision that denied service connection for major depressive disorder consisted of service treatment records showing no psychiatric complaints, treatment or findings during the Veteran's service that ended in 1984.  She denied a personal or family history of psychosis or disturbances of consciousness.  

When examined in September 1987 for re-entrance into service, the appellant's psychiatric status was evaluated as normal.  The service treatment records contain a narrative summary dated in March 1988 indicating that she was 11 days status post discharge from Wilford Hall Medical Center (WHMC) after a nine-day psychiatry stay with a provisional diagnosis of adjustment disorder with depressed mood and passive-dependent personality disorder, and was being re-admitted with a provisional diagnosis of rule out major depression.  History was provided to the effect that prior to the initial admission, she had been sleeping fitfully for approximately three weeks and that 24 hours prior to admission, had awakened and taken a potentially lethal dose of Tylenol #3.  The subsequent chronology noted that the appellant had returned to work after being discharged but started feeling bad, eventually began to feel lost, confused and increasingly depressed, with decreased sleep, energy, concentration, and appetite with a 10-pound weight loss, psychomotor slowing and intermittent suicidal ideation.  The Veteran related that she had had a previous suicidal gesture in June 1987 that had been a Motrin overdose.  She stated that she had felt suicidal at that time because she did not have enough to do.  

The Veteran was placed on antidepressant medication.  On discharge, a final diagnosis was provided of major depression, recurrent, manifested by persistent neuro-vegetative signs and symptomatology that have been present for the past four to six weeks.  An Axis II diagnosis of passive dependent traits was rendered.  It was recommended that the Veteran's case be presented to the Medical Evaluation Board for further disposition.  It was determined that she was not suited for continued military service and that she be separated from service. 

On the Report of Medical History at service discharge in March 1988, the Veteran noted depression or excessive worry.  She indicated in April 1988 that she had been hospitalized at Angelo Community Hospital in June 1987 for depression versus adjustment disorder, at Rivercrest and WHMC in February 1988 for depression, and was currently at WHMC to rule out major depression.  

Post service, the Veteran filed a claim of service connection for major depression in July 1988.  She was afforded VA social work service and psychiatric evaluations in December 1988 that chronicled a history of psychiatric difficulties since hospitalization in June 1987 after a suicide attempt.  It was felt that a continued diagnosis of major depressive disorder was warranted. 

Subsequently received were clinical records from Angelo Community Hospital dated in June 1987 showing that the appellant was admitted after taking 40 Motrin tablets after feeling 'really depressed'.  She stated that she had not been thinking about suicide prior to that time, but admitted to feeling depressed since a move from Denver in February.  It was also noted that she had been told that she had a 'blighted ovum' and had miscarried the past February.  She related that she had been having increasing symptoms of depression since May, was restless at times, could not sleep, and at other times felt that the more she slept, the more she wanted to sleep.  It was reported that she had markedly decreased self-esteem, had been anorexic for the past month, and stated that 'if I could get out of the way I could make things easier for everybody.'  Her long history of conception difficulties and inability to have a child were reported, including the loss of three pregnancies, beginning when she was still in the Air Force.  The examiner opined that this aspect of her clinical history appeared to play a greater part in the depression than she was willing to admit.  Impressions of Ibuprofen overdose and endogenous depression were rendered on discharge.  

By rating action dated in September 1989, service connection for major depressive disorder was denied on the basis that psychiatric disability pre-existed service, that treatment during service was no more than a normal progression of such, and that permanent aggravation of pre-existing psychiatric disability was not demonstrated.  

The Veteran attempted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive and bipolar disorder, in November 2008. 

Evidence added to the record following the September 1989 denial of the claim for service connection includes VA outpatient clinical records dated between 1988 and 1990 reflecting continuing follow-up for depression.  The appellant was hospitalized at a VA facility in January 2007 after a reported 12-day commitment at Intermountain for mania with psychotic features.  It was noted that she had been last admitted in October 2006 for depression and anxiety.  Pertinent diagnoses on discharge were bipolar disorder, most recent episode manic, panic disorder with agoraphobia, rule out posttraumatic stress disorder, and partner relationship problem.

Additional service treatment records dated in March 1988 were received noting that the Veteran had a history of suicidal gesture, depression and coping difficulties, and that symptoms had been exacerbated since returning to active duty and recent miscarriages.  The medical and physical evaluation board reports that had not previously been of record, reflected that she was discharged from service with a diagnosis of major depression, single episode, with definite social and industrial impairment, that was determined to have existed prior to service and had not been permanently aggravated therein.  It was noted that there had been two suicidal gestures, the first June in 1987 prior to entering active duty and not revealed upon enlistment, and the second one in March 1988.  

VA outpatient clinic notes dating from October 2008 indicate continuing treatment for depression and medication management.  Her mother felt that she was becoming increasingly more depressed.  The Veteran was admitted to VA hospitalization for gastrointestinal surgery in November 2008 following a self-inflicted gunshot wound to the abdomen in October 2008.  In December 2008, the appellant was admitted to psychiatric inpatient care where it was noted that she had had several admissions over the last five years, as well as several suicide attempts that had been increasing in potential lethality, most recent in October 2008 when she had shot herself with a rifle.  Subsequent VA outpatient clinic notes reflect continuing treatment and medication management for psychiatric symptoms.

The Veteran's treating VA physician wrote in June 2010 that he had taken over the Veteran's care in September 2009 from a previous physician who had treated her over 20 years and had since departed.  The Veteran's clinical background was reported, to include history of a potentially life-threatening and life-changing ectopic pregnancy in 1983 which was felt to precipitate the beginning of a life-long cycle of mood disturbance.  The physician stated that the Veteran was in the Air Force at the time this occurred and that it was more likely than not this was when her psychiatric condition first manifested.  He added that the condition had had progressed and taken a more serious turn leading to the multiple self-injuries and near lethal attempts on her life.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  At the time of the prior RO denial of the claim in September 1989, there was an inservice finding that psychiatric disability manifested during the second tour of active duty existed prior to service and was not aggravated therein.  The more recent clinical opinion in June 2010 by the Veteran's treating VA physician in which it was determined that a traumatic and potentially life-threatening event during the first term of service precipitated current disability is clearly relevant and probative as to the issue at hand.  This information was not of record at the time of the prior denial.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for an acquired psychiatric disorder, to include bipolar disorder and/or major depressive disorder under 38 C.F.R. § 3.156.  As such, the claim of entitlement to service connection for such is reopened.  This matter is further addressed in the remand that follows.

We also note that since the last prior decision, there have been different diagnoses, to include to rule out PTSD and "psychotic features."  Such diagnoses raise the possibility of new claims that must be addressed by the AOJ.  See, Boggs v. Peake, 520 F.3d 1330 (2008).


ORDER

The application to reopen the claim of entitlement to service connection for major depressive disorder is granted.  


REMAND

The Board finds that further development is warranted as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, psychotic features and rule out PTSD.  

The Board observes that there is a decided conflict in the medical opinions as to whether the Veteran has psychiatric disability related to service.  On the one hand, it was determined in service that psychiatric disability predated the Veteran's second tour of active duty and was not aggravated therein.  On the other hand, her treating VA physician opined in June 2010 that an ectopic pregnancy in 1983 was a traumatic event that event that led to later decompensation and current disability.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a specialist opinion is warranted.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a VA psychiatrist (preferably board-certified) to determine all current psychiatric diagnosis(es), and for an opinion as to whether the appellant currently has an acquired psychiatric disorder related to service.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The claims folder must be made available to the examiner prior to the evaluation.  The examiner must respond to the following questions:

a)  Did the Veteran clearly and unmistakably have an acquired psychiatric disorder prior to her second term of service, and what was the diagnosis?  

b)  If so, is there evidence of a permanent increase in pathology during service?  

c)  Explain whether or not psychiatric symptoms in service represented natural progression of any pre-existing psychiatric symptoms.  

d)  Is there a relationship between the ectopic pregnancy and surgery during the first tour of duty and onset of psychiatric disability/major depression (or any other diagnosis)?

e.  Does the appellant have PTSD due to an in-service event?

f.  Is it at least as not that current psychiatric disability is related to service on any basis?  

g.  In regard to the pre-existing psychiatric disorder, is there clear and unmistakable evidence that it did not increase in severity during service?

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


